Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102 a(2) as being anticipated by YOKOYAMA DAIKI (JP 2021033736).

Claim 11, YOKOYAMA teaches a CO2 collection station (Fig. 1, information management center 3) comprising: 
a collection device configured to collect CO2 from a plurality of CO2 recovery devices configured to recover CO2 (Description of Embodiments, 2nd par: when a person gets on any vehicle equipped with the CO 2 recovery device 1, the usage history in which the personal information of the person who got on the vehicle and the amount of carbon dioxide recovered by the vehicle on the vehicle are associated with each other is transmitted via the Internet 2 to be receive at management center 3); 
a memory configured to store linked information in which identification information of a user of each of the plurality of CO2 recovery devices is linked with information about an amount of collection of CO2 (Description of Embodiments, 2nd par: when a person gets on any vehicle equipped with the CO 2 recovery device 1, the usage history in which the personal information of the person who got on the vehicle and the amount of carbon dioxide recovered by the vehicle on the vehicle are associated with each other is transmitted via the Internet 2); and 
a communication unit configured to transmit the linked information stored in the memory (Description of Embodiment, par. 30: Returning to the flowchart of FIG. 9, after receiving the usage history by transmission from the information center (step S210), the incentive is calculated based on the usage history (step S220). For example, the economic value is evaluated or generated based on the amount of carbon dioxide recovered obtained from the usage history of FIG. 6 described above, and the incentive is calculated).

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach “a CO.sub.2 using facility configured to use CO.sub.2 collected at the CO.sub.2 collection station; and an information management device including a communication unit configured to transmit linked information in which intended use information indicating intended use of CO.sub.2 in the CO.sub.2 using facility and an amount of use for the intended use is linked with identification information of a user of each of the plurality of CO.sub.2 recovery devices to an information communication terminal used by the user”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683